DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 12/23/2020 is acknowledged. 
Claims 74-92 are pending in the application.
Claims 81-92 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 74-80 are examined on the merits

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74-78 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Mertsch et al. (2001. THE JOURNAL OF COMPARATIVE NEUROLOGY 431:217–227) in view of Wang et al. (2011. J Vis Exp (49): 2655; IDS Reference No. 5 filed on 04/20/2020).
Regarding claim 74, Mertsch et al. teaches, in a study aimed to established an organotypic culture model of the early postnatal rat retina for the study and manipulation of ramiﬁed microglia within a tissue context, an organotypic culture system for a retinal whole-mount (i.e. explant) wherein the explant is placed in a transwell structure wherein the ganglion cell side is up and exposed to the atmosphere and 
Wang et al. teaches an organotypic retina model comprising an explanted porcine retina wherein the retina was peeled off by gently applying a piece of dry sterile filter paper onto the ganglion cell layer, lifting off the neural retina, and placing the filter paper with attached retina onto the culture insert, photoreceptors facing up. The insert was then placed into culture medium, making sure to fully cover the retina, in a 12-well culture dish (Fisher). Multiple explants were obtained routinely and cultured from a single eye (p. 1). Wang et al. aims to be able to utilize this organotypic retina model to study retinal stem cell transplantation, retinal regeneration, and exogenous gene expression and attempt to overcome the difficulties of maintaining retinas in vitro namely those brought on by high energy demands of photoreceptors (p. 2). 
It would have been obvious to one of ordinary skill in the art to substitute the rat retinal explant utilized in the organotypic culture of Mertsch et al. with the porcine retinal explant of Wang et al. with a reasonable expectation of success. An artisan would be motivated to utilize a porcine retinal explant in an animal model for the study of retinas because porcine and human retinas are very similar in terms of cell distribution and morphology, vascular pattern, layer thickness, and other physiologic characteristics and provides an attractive animal model for studying manifestations of human retinal disease, degenerations and injuries (Wang et al., p. 2).
	Regarding claim 75, Mertsch et al. teaches that ganglion cells survived in the culture for weeks (i.e. live cells). 
Regarding claim 76, Mertsch et al. teaches that these are retinal whole-mounts wherein the full retina was taken from the eye and flattened with the ganglion side exposed to the atmosphere (p. 218). 
Regarding claim 77, Mertsch et al. teaches that these are retinal whole-mounts wherein the full retina was taken from the eye and flattened with the ganglion side exposed to the atmosphere (p. 218). Therefore inherently comprise all components of the retina such as the inner limiting membrane or the nerve fiber layer as the first surface, and the exterior second surface of the retinal explant comprises the layer of rods and cones, or the retinal pigment epithelium.
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.


Claims 74-78 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Mertsch et al. (supra) in view of Wang et al. (supra) as applied to claims 74-77 above, and in further view of Koizumi et al. (2007. PlOS One 2(2):e221)
	Regarding claims 74-77, as described in the 103 rejection above, Mertsch et al. teaches, in a study aimed to established an organotypic culture model of the early postnatal rat retina for the study and manipulation of ramiﬁed microglia within a tissue context, an organotypic culture system for a retinal whole-mount (i.e. explant) wherein the explant is placed in a transwell structure wherein the ganglion cell side is up and exposed to the atmosphere and thus the pigment epithelium is face down and is in contact with the cell culture medium (i.e. the first surface originated closest to the vitreous body and is exposed to the atmosphere, second surface exposed to cell culture medium) (Abstract, p. 218, Fig. 1). Mertsch et al. further states the organotypic cultures were kept up to 6 weeks (i.e. can be kept between about 2 to 4 weeks) and that some ganglion cells (i.e. live cells) survived for weeks (i.e. at least about 2 weeks) (p. 221). The references of Wang and Mertsch et al. provide teachings for the utilization of pig retinal explants within this organotypic culture model. 

	Koizumi et al. teaches rabbit retina explants cultured in a system of a top compartment and bottom compartment wherein the bottom compartment contains cell culture media and the top compartment is a 0.4 mm Millicell tissue culture insert (Millipore) (i.e. a circular hanging insert/top layer of a transwell like structure) with the ganglion cell side up (Fig 1., p. 6).
	It would have been obvious to one of ordinary skill in the art to substitute the rectangular transwell structure of Mertsch et al. in their method of organotypic retina culturing with the circular top compartment of Koizumi et al.’s transwell structure of culturing a retinal explant in an organotypic cell culture with a reasonable expectation of success. Doing so would be substituting known equivalent top transwell compartments for the same purpose of culturing retinal explants in organotypic cell cultures as these circular top compartments as well as transwells are commercially available and known in the art. 
	Regarding claim 80, Mertsch et al. does not teach that the live cells comprise an exogenous polynucleotide.
	Koizumi et al. teaches a rabbit retina explant cultured in an organotypic cell culture system wherein the retina explant is subjected to a Helios gene gun wherein plasmids containing a PCR fragment corresponding to a coding region of a gene (i.e. exogenous polynucleotide) are propelled into the retinal explant and thereby transfected (p. 1, 6). Koizumi et al. describes that ganglion cells, displaced amacrine cells, amacrine cells, Mueller cells, bipolar cell, horizontal cells, and photoreceptors (i.e. live cells) can be transfected in the retinal explant by this means (p. 6).
	It would have been obvious to one of ordinary skill in the art to modify the method of organotypically culturing a retinal explant as taught by Mertsch et al. by including a step within the 
	Therefore the invention would have been obvious to one of ordinary skill in the art.

Claims 74-80 are rejected under 35 U.S.C. 103 as being unpatentable over Mertsch et al. (supra) in view of Wang et al. (supra) and Koizumi et al. (supra) as applied to claims 74-78 and 80 above, and in further view of Johnson and Martin (2008. IOVS 49(8): 3503-3512).
As discussed in the above 103 rejection, the combined references of Mertsch et al. and Koizumi et al. provide teachings for an organotypic cell culture system of a mammalian retina wherein a transwell with a circular top compartment comprising a retinal explant that is ganglion side up and a bottom compartment wherein cell culture media is utilized. Furthermore Mertsch et al. teaches that the cell culture media used in their culture system comprises glutamine and that the cells in their culture once activated transient release of TNF-a, IL-6, and MCP-1 into the culture medium (i.e. cell medium comprises growth factors)  (p. 218).
Additionally, Koizumi et al. teaches that their cell culture media contains an N2 supplement (i.e. a neuron supplement) (p. 6). 
However these references do not teach that the cell culture media additionally comprises Neurobasal A.
	Johnson and Martin teach a retinal explant culture system to facilitate investigation into retinal stem cell therapies wherein two cell culture mediums were compared (Abstract). One cell culture medium 
	It would have been obvious to one of ordinary skill in the art to utilize the explant cell culture media comprising Neurobasal A, N2, B27, and glutamine as taught by Johnson and Martin in the explant cell culture system as taught by Mertsch et al. and Koizumi et al. wherein Mertsch et al.’s cells secret growth factors into the cell culture media with a reasonable expectation of success. An artisan would be motivated to utilize the media of Johnson and Martin as it showed that the combined components of Neurobasal A, N2, B27, and glutamine (known as B27/N2) maintained the viability of retinal explants with regard to every parameter over a 17 day ex vivo period and showed superior viability results to that of just a Neurobasal A component and glutamine in the horse serum media (Johnson and Martin, Fig. 1-3, p. 3510). Furthermore, serum-free culture protocols are generally preferred for investigations involving stem cell therapy, because their ingredients are clearly defined and thus any components that may affect grafted cell behavior can be manipulated (Johnson and Martin; p. 3510).
	Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        





/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635